DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-11 in the reply filed on February 01, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 20100208226 A1, hereafter Kim].
As per Claim 1, Kim teaches a lithographic patterning system (See fig. 1), comprising: 
an actinic radiation source 77 (Para 42 and 43, wherein actinic radiation source is inherent or commonly used in the art); 
a stage 60, wherein a surface of the stage is for supporting a substrate 50 with a resist layer 51; and 
a prism 10 over the stage, wherein the prism includes a first surface that is substantially parallel to the surface of the stage, and wherein the first surface of the prism has a masked layer 20 (See fig. 1, Para 55-60).
As per Claim 3, Kim teaches the lithographic patterning system of claim 1, wherein the prism is a monolithic prism-mask (See fig. 1).
As per Claim 5, Kim teaches the lithographic patterning system of claim 1, wherein the prism is formed with a transparent material (See fig. 1, Para 43).
As per Claim 6, Kim teaches the lithographic patterning system of claim 1, wherein an optical path through the lithographic patterning system exits the first surface of the prism through the mask layer (See fig. 1).
As per Claim 7, Kim teaches the lithographic patterning system of claim 8, further comprising: a layer H between the mask layer and the resist layer (See fig. 1).
As per Claim 8, Kim teaches the lithographic patterning system of claim 7, wherein the mask layer 21 of the prism 10 is disposed over the layer, the resist layer 51, the substrate 50, and the stage 60 (See fig. 1).
As per Claim 9, Kim teaches the lithographic patterning system of claim 8, wherein the mask layer of the prism patterns the resist layer without an isolated mask layer (See fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over kim as applied in claim 1 above, in view of Rock [US 20130057842 A1].
As per Claims 2 and 4, Kim teaches the lithographic patterning system of claim 1.
Kim does not explicitly teach wherein the prism includes a second surface that is substantially parallel to the first surface; wherein the first and second surfaces are flat surfaces.

Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the prism as claimed in order to transmit the radiation with a material of low manufacturing complexity.
As per Claims 10 and 11, Kim teaches the lithographic patterning system of claim 7.
Kim does not explicitly teach wherein the layer includes a low viscosity material; wherein the layer is water.
Rock teaches the refractive fluid 218 may include one of water, an aqueous sugar solution, acetone, and mineral oil. One of ordinary skill in the art may select other suitable refractive fluids 218, as desired (See fig. 5, Para 41).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate the liquid material as disclosed by Rock in the exposure apparatus of Kim in order to the quality of image transferred. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882